ORDER
PER CURIAM.
The Metropolitan Board of Police Commissioners of the City of St. Louis (Police Board) appeals the judgment of the circuit court reversing the decision of the Police *246Board and reinstating Anthonette Madison to the St. Louis Metropolitan Police Department with back pay. Madison cross-appeals the circuit court’s dismissal of her request for declaratory judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal. The order of the Police Board is not supported by competent and substantial evidence on the whole record. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the parties’ information only setting forth reasons for our decision. Judgment affirmed pursuant to Rule 84.16(b).